[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
On July 28, 1998, defendant-appellant, Gregory Bouldin, was indicted for non-support of dependents, under R.C.2919.21(A). On August 10, 1999, Bouldin entered a plea of no contest to the charge. The trial court found Bouldin guilty and, on October 8, 1999, imposed upon Bouldin a sentence of confinement of one year. Bouldin filed a timely appeal from his conviction on October 12, 1999. Counsel was appointed to represent Bouldin in his appeal.
Having found no nonfrivolous issues to raise on appeal, Bouldin's counsel now asks this court to examine the record for errors and has submitted a motion to withdraw from representation. See Penson v. Ohio (1988), 488 U.S. 75,109 S. Ct. 351; Freels v. Hills (C.A.6, 1988), 843 F.2d 958; In re Booker
(Mar. 5, 1999), Hamilton App. Nos. C-980213 and C-980214, unreported. We hold that counsel has substantially complied with the dictates of Anders v. California (1967), 386 U.S. 738,87 S. Ct. 1396. Pursuant to Anders, we have reviewed the record and find no error in the proceedings below.
Satisfied that counsel has provided Bouldin with a diligent and thorough search of the record, we hold that counsel has concluded correctly that this appeal is frivolous. Therefore, we deny counsel's motion to withdraw and affirm the judgment of the trial court. Although we hold that this appeal is frivolous under App.R. 23, we refrain from taxing costs and expenses against Bouldin because he is clearly indigent.
Therefore, the judgment of the trial court is affirmed.
  ______________________________ HILDEBRANDT, PRESIDING JUDGE
PAINTER and WINKLER, JJ.